 


109 HR 4524 IH: Congressional Pension Forfeiture Act of 2005
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4524 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Jones of North Carolina (for himself and Mr. Shimkus) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 5, United States Code, to provide that if a Member of Congress is convicted of a felony, such Member shall not be eligible for retirement benefits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Congressional Pension Forfeiture Act of 2005. 
2.FindingsThe Congress finds that— 
(1)Members of Congress pledge to uphold the Constitution and the laws of the United States; 
(2)Members of Congress are elected to serve in the public trust and pledge to uphold the public trust; 
(3)a breach of the public trust by a Member of Congress is a serious offense that should have serious consequences; and 
(4)taxpayers should not pay for the retirement benefits of Members of Congress who have breached the public trust. 
3.Forfeiture 
(a)Civil Service Retirement SystemSection 8332 of title 5, United States Code, is amended by adding at the end the following: 
 
(o) 
(1)Notwithstanding any other provision of this subchapter, the service of an individual convicted of an offense described in paragraph (2) shall not, if or to the extent rendered as a Member (irrespective of when rendered), be taken into account for purposes of this subchapter. Any such individual (or other person determined under section 8342(c), if applicable) shall be entitled to be paid so much of such individual’s lump-sum credit as is attributable to service to which the preceding sentence applies. 
(2) 
(A)An offense described in this paragraph is any offense described in subparagraph (B) for which the following apply: 
(i)The offense is committed by the individual (referred to in paragraph (1)) while a Member. 
(ii)The conduct on which the offense is based is directly related to the individual’s service as a Member. 
(iii)The offense is committed during the One Hundred Tenth Congress or later. 
(B)The offenses described in this subparagraph are as follows: 
(i)An offense within the purview of section 201 (bribery of public officials and witnesses), 203 (compensation to Members of Congress, officers, and others in matters affecting the Government), 204 (practice in United States Court of Federal Claims or the United States Court of Appeals for the Federal Circuit by Members of Congress), 219 (officers and employees acting as agents of foreign principals), 286 (conspiracy to defraud the Government with respect to claims), 287 (false, fictitious or fraudulent claims), 371 (conspiracy to commit offense or to defraud the United States), 597 (expenditures to influence voting), 599 (promise of appointment by candidate), 602 (solicitation of political contributions), 606 (intimidation to secure political contributions), 607 (place of solicitation), 641 (public money, property or records), 1001 (statements or entries generally), 1341 (frauds and swindles), 1343 (fraud by wire, radio, or television), 1503 (influencing or injuring officer or juror), 1951 (interference with commerce by threats or violence), 1952 (interstate and foreign travel or transportation in aid of racketeering enterprises), or 1962 (prohibited activities) of title 18 or section 7201 of the Internal Revenue Code of 1986 (attempt to evade or defeat tax).  
(ii)Perjury committed under the statutes of the United States in falsely denying the commission of an act which constitutes an offense within the purview of a statute named by clause (i). 
(iii)Subornation of perjury committed in connection with the false denial of another individual as specified by clause (ii). 
(3)An individual convicted of an offense described in paragraph (2) shall not, after the date of the conviction, be eligible to participate in the retirement system under this subchapter while serving as a Member. 
(4)Except as provided in paragraph (5), the Office shall prescribe such regulations as may be necessary to carry out this subsection, including provisions under which interest on any lump-sum payment under the second sentence of paragraph (1) shall be limited in a manner similar to that specified in the last sentence of section 8316(b). 
(5)Nothing in this subsection shall restrict any authority under subchapter II or any other provision of law to deny or withhold benefits authorized by statute. 
(6)For purposes of this subsection, the term Member has the meaning given such term by section 2106, notwithstanding section 8331(2).. 
(b)Federal Employees’ Retirement SystemSection 8411 of title 5, United States Code, is amended by adding at the end the following: 
 
(i) 
(1)Notwithstanding any other provision of this chapter, the service of an individual convicted of an offense described in paragraph (2) shall not, if or to the extent rendered as a Member (irrespective of when rendered), be taken into account for purposes of this chapter. Any such individual (or other person determined under section 8424(d), if applicable) shall be entitled to be paid so much of such individual’s lump-sum credit as is attributable to service to which the preceding sentence applies. 
(2)An offense described in this paragraph is any offense described in section 8332(o)(2)(B) for which the following apply: 
(A)The offense is committed by the individual (referred to in paragraph (1)) while a Member. 
(B)The conduct on which the offense is based is directly related to the individual’s service as a Member. 
(C)The offense is committed during the One Hundred Tenth Congress or later.  
(3)An individual convicted of an offense described in paragraph (2) shall not, after the date of the conviction, be eligible to participate in the retirement system under this chapter while serving as a Member. 
(4)Except as provided in paragraph (5), the Office shall prescribe such regulations as may be necessary to carry out this subsection, including provisions under which interest on any lump-sum payment under the second sentence of paragraph (1) shall be limited in a manner similar to that specified in the last sentence of section 8316(b). 
(5)Nothing in this subsection shall restrict any authority under subchapter II of chapter 83 or any other provision of law to deny or withhold benefits authorized by statute. 
(6)For purposes of this subsection, the term Member has the meaning given such term by section 2106, notwithstanding section 8401(20).. 
(c)Thrift Savings PlanParagraph (5) of section 8432(g) of title 5, United States Code, is amended by striking (5) and inserting (5)(A) and by adding at the end the following:  
 
(B)Notwithstanding any other provision of law, contributions made by the Government under subsection (c) for the benefit of an individual and all earnings attributable to such contributions shall be forfeited— 
(i)if any service rendered by such individual as a Member is made noncreditable as a result of a conviction described in section 8411(i); but only 
(ii)to the extent of any contributions attributable to periods of service rendered by such individual as a Member (as described in section 8411(i)(1)) and earnings thereon.. 
 
